Case 1:19-cv-00586-HG-RT Document 71 Filed 05/27/21 Page 1 of 36   PageID #: 676



                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 STEVEN A. HYER, Individually    )        CIV. NO. 19-00586 HG-RT
 and as Personal Representative )
 of the Estate of Steven K.      )
 Hyer; CASSI H. HYER; THERESA L. )
 CHANG,                          )
                                 )
                Plaintiffs,      )
                                 )
           vs.                   )
                                 )
 CITY AND COUNTY OF HONOLULU;    )
 PAUL V. NOBRIGA, in his         )
 individual capacity; WAYNE      )
 SILVA, in his individual        )
 capacity; MALO B. TORRES, in    )
 his individual capacity,        )
                                 )
                Defendants.      )
                                 )

   ORDER GRANTING, IN PART, AND DENYING, IN PART, DEFENDANTS CITY
 AND COUNTY OF HONOLULU, PAUL V. NOBRIGA, WAYNE SILVA, AND MALO B.
     TORRES’S MOTION FOR PARTIAL DISMISSAL OF THE SECOND AMENDED
                        COMPLAINT (ECF No. 58)


       This lawsuit arises following a seven-hour standoff on June

 22 and June 23, 2018, ending with Steven K. Hyer’s death.

       On January 26, 2021, Plaintiffs filed a Second Amended

 Complaint in response to this Court’s two separate orders ruling

 on Defendants’ previous motions to dismiss.

       The Second Amended Complaint names the City and County of

 Honolulu and three Honolulu police officers in their individual

 capacities as Defendants.

       Plaintiffs’ Second Amended Complaint alleges thirteen

 counts:


                                      1
Case 1:19-cv-00586-HG-RT Document 71 Filed 05/27/21 Page 2 of 36   PageID #: 677



           Count I: for Warrantless Entry violations of the Fourth
                    Amendment to the United States Constitution,
                    pursuant to 42 U.S.C. § 1983 against the
                    Individual Officers;

       Count II: for Excessive Force violations of the Fourth
                 Amendment to the United States Constitution,
                 pursuant to 42 U.S.C. § 1983 against the
                 Individual Officers;

      Count III: for Monell Liability1 for Inadequate Training
                 pursuant to 42 U.S.C. § 1983 against the City and
                 County of Honolulu;

       Count IV: for Monell Liability for Unconstitutional Custom,
                 Practice, or Policy pursuant to 42 U.S.C. § 1983
                 against the City and County of Honolulu;

       Count V:     for violations of Title II of the Americans With
                    Disabilities Act of 1990 (“ADA”), 42 U.S.C. §
                    12101, et seq. against the City and County of
                    Honolulu;

       Count VI: for Negligent Training pursuant to Hawaii state
                 law against the City and County of Honolulu;

      Count VII: for Negligent Supervision pursuant to Hawaii state
                 law against the City and County of Honolulu;

     Count VIII: for Wrongful Death pursuant to Hawaii state law
                 against all Defendants;

       Count IX: for Negligence pursuant to Hawaii state law
                 against all Defendants;

           Count X: for Gross Negligence pursuant to Hawaii state law
                    against all Defendants;

       Count XI: for Intentional Infliction of Emotional Distress

       1
        The City and County of Honolulu may be considered a
 “person” under limited circumstances for purposes of filing suit
 pursuant to 42 U.S.C. § 1983. Monell v. Dep’t of Soc. Servs. of
 City of N.Y., 436 U.S. 658, 690 (1978). Under Monell, a
 municipality may be liable for a Section 1983 claim if the
 governmental body itself subjects a person to a deprivation of
 constitutional rights or causes a person to be subjected to such
 deprivation. Connick v. Thompson, 563 U.S. 51, 60 (2011).

                                      2
Case 1:19-cv-00586-HG-RT Document 71 Filed 05/27/21 Page 3 of 36   PageID #: 678



                   pursuant to Hawaii state law against all
                   Defendants;

      Count XII: for Negligent Infliction of Emotional Distress
                 pursuant to Hawaii state law against all
                 Defendants;

     Count XIII: for Loss of Love, Support, and/or Consortium
                 pursuant to Hawaii state law against all
                 Defendants.


 DEFENDANTS’ CURRENT MOTION FOR PARTIAL DISMISSAL BEFORE THE COURT

       Defendants City and County of Honolulu, and individual

 Officers Paul V. Nobriga, Wayne Silva, and Malo B. Torres

 (“Individual Officers”) have filed a Motion for Partial Dismissal

 of the Second Amended Complaint, as to the following causes of

 action:


       Count I: Warrantless Entry Against The Individual Officers


       Defendants City and County of Honolulu and the Individual

 Officers seek dismissal of Count I for Warrantless Entry because

 Plaintiffs did not have leave to assert a new cause of action in

 the Second Amended Complaint.       There is no legal or factual basis

 for a warrantless entry claim; therefore, the claim is DISMISSED

 WITH PREJUDICE.


       Counts III & IV: Monell Claims Against Defendant City and
       County of Honolulu


       Defendant City and County of Honolulu seeks dismissal of

 Counts III and IV for Monell liability because Plaintiffs failed


                                      3
Case 1:19-cv-00586-HG-RT Document 71 Filed 05/27/21 Page 4 of 36   PageID #: 679



 to state a plausible claim for inadequate training of the

 officers.    There are insufficient facts alleged by Plaintiffs to

 state a claim for unconstitutional custom, practice, or policies

 by the police department.       Plaintiffs have twice been granted

 leave to amend their Monell claims and have failed to adequately

 plead such a claim.      Further amendment would be futile, and

 Plaintiffs’ claims for Monell liability are DISMISSED WITH

 PREJUDICE.


       Count V: ADA Claim Against The City and County of Honolulu


       Defendant City and County of Honolulu seeks dismissal of

 Count V pursuant to the Americans With Disabilities Act.

 Plaintiffs assert Steven K. Hyer was not a qualified individual

 under the law and claim there are no allegations that he was

 discriminated against on account of his disability.           Plaintiffs’

 ADA claim turns on questions of fact that cannot be resolved in a

 Motion to Dismiss.

       Defendants’ Motion to Dismiss as to Count V is DENIED.


       Counts VI & VII: Negligent Training & Negligent Supervision
       Against the City and County of Honolulu


       Defendant City and County of Honolulu seeks dismissal of

 Counts VI and VII for negligent training and negligent

 supervision pursuant to Hawaii state law.         In their third

 complaint, the Plaintiffs have failed to allege sufficient facts



                                      4
Case 1:19-cv-00586-HG-RT Document 71 Filed 05/27/21 Page 5 of 36   PageID #: 680



 to support either claim.      There are no allegations of facts

 demonstrating that the police department was aware or should have

 been put on notice that the Individual Officers’ training was

 insufficient.     There are no allegations demonstrating that the

 Individual Officers required specific supervision based on past

 experiences or incidents.       Plaintiffs have been given sufficient

 time and opportunity to amend their complaint and further

 amendment would be futile.       Plaintiffs’ claims for Negligent

 Training and Negligent Supervision pursuant to Hawaii state law

 are DISMISSED WITH PREJUDICE.


       Remaining State Law Claims: Conditional Privilege As To The
       Individual Officers


       Defendants City and County of Honolulu and the Individual

 Officers assert that all of Plaintiffs’ state law tort claims

 fail as a matter of law because the Individual Officers are

 entitled to conditional privilege.        Plaintiffs’ remaining state

 law claims and the issues regarding the applicability of

 conditional privilege turn on questions of fact that cannot be

 resolved in a Motion to Dismiss.

       Defendants’ Motion to Dismiss as to the remaining state law

 claims based on conditional privilege is DENIED.

       Defendants City and County of Honolulu, Paul V. Nobriga,

 Wayne Silva, and Malo B. Torres’s Motion For Partial Dismissal Of

 The Second Amended Complaint (ECF No. 58) is GRANTED, IN PART,

 AND DENIED, IN PART.

                                      5
Case 1:19-cv-00586-HG-RT Document 71 Filed 05/27/21 Page 6 of 36    PageID #: 681



                             PROCEDURAL HISTORY


        On October 25, 2019, Plaintiffs Steven A. Hyer, individually

 and as personal representative of the Estate of Steven K. Hyer;

 Cassi H. Hyer; Theresa L. Chang; Thomas Fujimoto; and James

 Fujimoto, Jr. filed a Complaint.         (ECF No. 1).

        On February 5, 2020, Defendants City and County of Honolulu;

 Susan Ballard; and Wayne Silva filed DEFENDANTS CITY AND COUNTY

 OF HONOLULU, SUSAN BALLARD, AND WAYNE SILVA’S MOTION TO DISMISS

 PORTIONS OF THE COMPLAINT FILED ON OCTOBER 25, 2019.              (ECF No.

 12).

        On June 10, 2020, the Court held a hearing on the Motion to

 Dismiss.    (ECF No. 26).

        On June 23, 2020, the Court issued an ORDER GRANTING

 DEFENDANTS CITY AND COUNTY OF HONOLULU, SUSAN BALLARD, AND WAYNE

 SILVA’S MOTION TO DISMISS PORTIONS OF THE COMPLAINT.              (ECF No.

 27).

        On July 31, 2020, Plaintiffs Steven A. Hyer, individually

 and as personal representative of the Estate of Steven K. Hyer;

 Cassi H. Hyer; and Theresa L. Chang filed a FIRST AMENDED

 COMPLAINT.    (ECF No. 28).

        On August 19, 2020, Defendants Wayne Silva and the City and

 County of Honolulu filed a Motion to Dismiss the First Amended

 Complaint.    (ECF No. 32).

        On October 28, 2020, the Court held a hearing on Defendants

 City and County of Honolulu and Wayne Silva’s Motion to Dismiss

                                      6
Case 1:19-cv-00586-HG-RT Document 71 Filed 05/27/21 Page 7 of 36   PageID #: 682



 the First Amended Complaint.       (ECF No. 48).

        On November 30, 2020, the Court issued an ORDER GRANTING, IN

 PART, AND DENYING, IN PART, DEFENDANTS CITY AND COUNTY OF

 HONOLULU AND WAYNE SILVA’S MOTION TO DISMISS THE FIRST AMENDED

 COMPLAINT.    (ECF No. 49).     Plaintiffs were granted until January

 12, 2021 to file a Second Amended Complaint.          (Id.)
                                                        ---
        On January 11, 2021, Plaintiffs filed an EX PARTE MOTION FOR

 FIRST EXTENSION OF TIME TO FILE SECOND AMENDED COMPLAINT.            (ECF

 No. 51).

        On January 12, 2021, the Court issued a Minute Order

 granting Plaintiffs’ Motion for Extension of Time.            (ECF No. 52).

        On January 26, 2021, Plaintiffs filed their Second Amended

 Complaint.    (ECF No. 55).

        On February 16, 2021, Defendants City and County of

 Honolulu, Paul V. Nobriga, Wayne Silva, and Malo B. Torres filed

 a MOTION FOR PARTIAL DISMISSAL OF THE SECOND AMENDED COMPLAINT

 AND ATTENDANT MOTION FOR AN ENLARGEMENT OF TIME TO ANSWER THE

 SECOND AMENDED COMPLAINT.       (ECF No. 58).

        On March 12, 2021, Plaintiffs filed their Opposition.           (ECF

 No. 61).

        On March 29, 2021, Defendants filed their Reply.           (ECF No.

 63).

        On April 22, 2021, the Court held a hearing on Defendants’

 Motion for Partial Dismissal of the Second Amended Complaint.

 (ECF No. 68).


                                      7
Case 1:19-cv-00586-HG-RT Document 71 Filed 05/27/21 Page 8 of 36   PageID #: 683



                                 BACKGROUND

 According to the Second Amended Complaint:


        On June 22, 2018, at approximately 5:53 p.m., Honolulu

 police officers were called to the residence of Steven K. Hyer

 (“Hyer”).    (Second Amended Complaint at ¶ 23, ECF No. 55).           Hyer

 lived in a rental house where several individuals lived in the

 main house, and Hyer rented a bedroom and bathroom located in the

 back of the home that could only be entered from a sliding glass

 door that opened onto a small wooden deck.         (Id. at ¶ 15).

        Hyer’s housemates had called police, claiming Hyer was

 “threatening everybody” and “was delusional.”          (Id. at ¶ 23).

 The Second Amended Complaint alleges that Hyer accused a

 housemate of Satanic worship and claimed there were body parts

 hidden in the walls of the house.        (Id.)   Responding officers

 spoke with Hyer, decided not to take him into custody, and left

 the premises.     (Id. at ¶¶ 24-29).

        Two hours later, at approximately 7:55 p.m., Honolulu police

 officers were called back to the residence.          (Id. at ¶ 31).     The

 police officers arriving at the scene found Hyer agitated and

 incoherent.    (Id. at ¶ 32).     The officers heard Hyer’s voice

 yelling threats to harm his neighbors.         (Id.)   The police

 officers called the police psychologist who instructed them take

 Hyer to a psychiatric facility for evaluation.          (Id. at ¶¶ 33-

 34).

        Following instructions from the police psychologist, the

                                      8
Case 1:19-cv-00586-HG-RT Document 71 Filed 05/27/21 Page 9 of 36   PageID #: 684



 officers approached Hyer and asked him to come out of his

 residence.    (Id. at ¶ 35).     Hyer refused and became increasingly

 confrontational.     (Id.)

       Police officers ordered Hyer to open the gate to his deck,

 the only access point to Hyer’s room.          (Id.)   Hyer unlatched the

 gate, retreated into his room, and closed the sliding glass door.

 (Id.)    Officers observed Hyer holding a knife in his right hand

 through the glass door.       (Id.)   Officers ordered Hyer to drop the

 knife, but he refused.       (Id. at ¶ 36).     Hyer pounded on the glass

 door with the knife and told officers “go ahead just kill me.”

 (Id.).

       At approximately 9:01 p.m., Hyer, while still holding the

 knife, opened the sliding glass door about a foot wide.            (Id. at

 ¶ 37).    Officer Frances Bolibol instructed Hyer to drop the knife

 several times, but Hyer refused.          (Id. at ¶ 38).   Officer Bolibol

 deployed a Taser, in dart mode, striking Hyer in the chest.

 (Id.)    Hyer fell backward but quickly got up and closed and

 locked the sliding glass door.        (Id.)

       The Second Amended Complaint alleges that a neighbor heard

 unidentified police officers call Hyer “delinquent” and a

 “coward.”    (Id. at ¶ 39).

       At approximately 9:30 p.m., an officer noticed that Hyer had

 barricaded himself inside his room and armed himself with a bow

 and arrow.    (Id. at ¶¶ 41-43, 48-51).        Officers observed Hyer had

 multiple knives.     (Id. at ¶ 49).       A decision was made to activate


                                       9
Case 1:19-cv-00586-HG-RT Document 71 Filed 05/27/21 Page 10 of 36    PageID #: 685



  the Special Services Division and the SWAT Team .            (Id. at ¶ 51).

         The Second Amended Complaint states that 14 patrol officers

  and 23 SWAT officers were called to the scene.           (Id.)    Officers

  set up a roadblock to ensure public safety and to contain Hyer.

  (Id.)

         According to the Second Amended Complaint, Defendant Officer

  Paul V. Nobirga was assigned to lead the SWAT Team.           (Id. at ¶

  48).    It is alleged that Officer Nobriga instructed the SWAT Team

  to break the window to Hyer’s bathroom to block Hyer’s access to

  the water in the bathroom, once tear gas was deployed.            (Id. at ¶

  53).

         In response to the broken window, Hyer wielded a white

  stick.    (Id. at ¶¶ 53, 55-56).     Officers told Hyer multiple times

  that they did not want to hurt him and asked him to end the

  standoff peacefully.     (Id. at ¶ 56).      Hyer began striking the

  glass door with the white stick.         (Id.)    Hyer exposed himself,

  stuck up his middle fingers, and yelled profanities at the

  officers.    (Id. at ¶¶ 56, 59, 61).

         According to the Second Amended Complaint, at approximately

  2:20 a.m. on June 23, 2018, officers deployed ten rounds of tear

  gas into Hyer’s room.     (Id. at ¶ 63).      Hyer remained in the tear

  gas environment for nearly thirty minutes.           (Id.)   Hyer did not

  seem to be affected by the gas.       (Id.)      Hyer yelled, “The gas

  ain’t working, fuck you, you guys are making fools of yourselves,

  come in here, one on one.”      (Id. at ¶ 72).


                                      10
Case 1:19-cv-00586-HG-RT Document 71 Filed 05/27/21 Page 11 of 36     PageID #: 686



        According to the Second Amended Complaint, Officer Nobriga

  instructed Defendant Officer Wayne Silva to prepare police dog

  Zero to aid in detaining Hyer.       (Id. at ¶ 69).      Officer Silva

  told Hyer, “This is the Police, give yourself up now or I’m

  sending in my dog and he will bite.”         (Id. at ¶ 73).       Hyer

  refused to comply with Officers’ orders.         (Id.)    Police dog Zero

  was released and bit Hyer on his left arm.         (Id. at ¶ 75).

        According to the Second Amended Complaint, Hyer was armed

  with a bow and arrow and stabbed Zero multiple times in the head.

  (Id. at ¶ 75-78).

        The Second Amended Complaint states that while Hyer was

  stabbing the police dog, Officer Malo B. Torres instructed Hyer

  to drop the weapon.     (Id. at ¶ 78).      The Second Amended Complaint

  cites to Officer Torres’ police report where he claims he

  observed Hyer load an arrow into the bow and began to pull the

  arrow to the rear.     (Id.)   Officer Torres reported he fired three

  rounds in succession, causing Hyer to immediately drop the bow

  and arrow and he fell.      (Id.)

        Hyer was transported to the hospital.        (Id. at ¶ 79).        Hyer

  was pronounced dead at 3:21 a.m.         (Id.)


                             STANDARD OF REVIEW


        The Court must dismiss a complaint as a matter of law

  pursuant to Federal Rule of Civil Procedure 12(b)(6) where it

  fails “to state a claim upon which relief can be granted.”               Rule


                                      11
Case 1:19-cv-00586-HG-RT Document 71 Filed 05/27/21 Page 12 of 36   PageID #: 687



  (8)(a)(2) of the Federal Rules of Civil Procedure requires “a

  short and plain statement of the claim showing that the pleader

  is entitled to relief.”      When considering a Rule 12(b)(6) motion

  to dismiss, the Court must presume all allegations of material

  fact to be true and draw all reasonable inferences in favor of

  the non-moving party.     Pareto v. F.D.I.C., 139 F.3d 696, 699 (9th

  Cir. 1998).    Conclusory allegations of law and unwarranted

  inferences are insufficient to defeat a motion to dismiss.            Id.

  at 699.    The Court need not accept as true allegations that

  contradict matters properly subject to judicial notice or

  allegations contradicting the exhibits attached to the complaint.

  Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th

  Cir. 2001).

        In Bell Atl. Corp. v. Twombly, the United States Supreme

  Court addressed the pleading standards under the Federal Rules of

  Civil Procedure in the anti-trust context.         550 U.S. 544 (2007).

  The Supreme Court stated that Rule 8 of the Federal Rules of

  Civil Procedure “requires more than labels and conclusions, and a

  formulaic recitation of the elements of a cause of action,” and

  that “[f]actual allegations must be enough to raise a right to

  relief above the speculative level.”        Id. at 555.

        In Ashcroft v. Iqbal, the Supreme Court clarified that the

  principles announced in Twombly are applicable in all civil

  cases.    129 S.Ct. 1937 (2009).     The Court stated that “the

  pleading standard Rule 8 announces does not require ‘detailed


                                      12
Case 1:19-cv-00586-HG-RT Document 71 Filed 05/27/21 Page 13 of 36   PageID #: 688



  factual allegations,’ but it demands more than an unadorned, the-

  defendant-unlawfully-harmed-me-accusation.”         Id. at 1949 (citing

  Twombly, 550 U.S. at 555).      To survive a motion to dismiss, a

  complaint must contain sufficient factual matter, accepted as

  true, to state a claim to relief that is plausible on its face.

  Id. (quoting Twombly, 550 U.S. at 570).        A claim has facial

  plausibility when the plaintiff pleads factual content that

  allows the court to draw the reasonable inference that the

  defendant is liable for the misconduct alleged.          Id. (citing

  Twombly, 550 U.S. at 556).      The plausibility standard is not akin

  to a “probability requirement,” but it asks for more than a sheer

  possibility that a defendant has acted unlawfully.          Id. (quoting

  Twombly, 550 U.S. at 556).      Where a complaint pleads facts that

  are “merely consistent with” a defendant’s liability, it “stops

  short of the line between possibility and plausibility of

  ‘entitlement to relief.’”      Id. (quoting Twombly, 550 U.S.

  at 557).

        The complaint “must contain sufficient allegations of

  underlying facts to give fair notice and to enable the opposing

  party to defend itself effectively” and “must plausibly suggest

  an entitlement to relief, such that it is not unfair to require

  the opposing party to be subjected to the expense of discovery

  and continued litigation.”      AE ex rel. Hernandez v. Cnty of

  Tulare, 666 F.3d 631, 637 (9th Cir. 2012) (internal quotations

  omitted).


                                      13
Case 1:19-cv-00586-HG-RT Document 71 Filed 05/27/21 Page 14 of 36     PageID #: 689



                                   ANALYSIS

  Count I

  Warrantless Entry in violation of the Fourth Amendment to the
  United States Constitution pursuant to 42 U.S.C. § 1983 against
  the Individual Officers

        A.     New Claim For Warrantless Entry


        In its November 30, 2020 Order, the Court granted the

  Defendants’ Motion to Dismiss the First Amended Complaint, in

  part, and granted Plaintiffs leave to amend their claims.              In the

  Order, the Court specifically instructed Plaintiffs that they may

  not allege any new causes of action in the Second Amended

  Complaint without leave of court.        (November 30, 2020 Order at p.

  45, ECF No. 49).

        Plaintiffs never raised a claim for warrantless entry in the

  original Complaint, the First Amended Complaint, or in

  Plaintiffs’ Opposition to the First and Second Motions to

  Dismiss.     Plaintiffs merely alleged that the Defendant police

  officers entered Hyer’s residence without a warrant.              Merely

  alleging in previous complaints that a warrant was not obtained

  does not allege, or give notice of, a claim for warrantless

  entry.     See Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011);

  Lyden v. Nike, Inc., 2013 WL 6190964, *2 (D. Or. Nov. 26, 2013).

  Plaintiffs have not set forth a legal basis for a warrantless

  entry claim and did not allege sufficient facts to plausibly

  support such a claim.

        In the Second Amended Complaint, Plaintiffs have, for the

                                      14
Case 1:19-cv-00586-HG-RT Document 71 Filed 05/27/21 Page 15 of 36    PageID #: 690



  first time, attempted to assert a warrantless entry claim without

  leave of court to add an additional cause of action.

        Federal Rule of Civil Procedure 15(a) explains that a party

  may amend a pleading only with the opposing party’s written

  consent or the court’s leave.       Fed. R. Civ. P. 15(a).        It is

  within a district court’s discretion to deny leave to amend a

  complaint to add causes of action after a plaintiff failed to

  cure deficiencies by amendments previously allowed.          McGlinchy v.

  Shell Chem. Co., 845 F.2d 802, 810 (9th Cir. 1988).

        The Court denies Plaintiffs leave to add a cause of action

  for warrantless entry.      Russell v. BAC Home Loans Servicing,

  L.P., Civ. No. 11-00277 HG-KSC, 2012 WL 13018814, *6 (D. Haw.

  Dec. 26, 2012) (denying leave to amend to add a cause of action

  where the court’s previous order on a motion to dismiss did not

  permit plaintiff to add additional causes of action to an amended

  complaint).


        B.   Plaintiffs Have Failed To Plead A Plausible Warrantless
             Entry Claim


        Even if Plaintiffs had been given leave to add such a claim,

  Plaintiffs have failed to state a plausible claim based on an

  allegedly unconstitutional warrantless entry.

        Warrants are generally required to enter a person’s home

  unless the exigencies of the situation make the needs of law

  enforcement so compelling that the warrantless search is

  objectively reasonable under the Fourth Amendment.          Mincey v.

                                      15
Case 1:19-cv-00586-HG-RT Document 71 Filed 05/27/21 Page 16 of 36   PageID #: 691



  Arizona, 437 U.S. 385, 393 (1978).        One exigency obviating the

  requirement of a warrant is the need to assist persons to protect

  life or avoid serious injury.       Id.   Law enforcement officers may

  enter a home without a warrant to protect an individual from

  imminent injury when violence or threats of violence have

  occurred.    Brigham City, Utah v. Stuart, 547 U.S. 398, 403-04

  (2006).   The individual officer’s state of mind is irrelevant as

  long as the circumstances viewed objectively justify the action.

  Bond v. United States, 529 U.S. 334, 338 (2000).

        Here, construing the Second Amended Complaint’s allegations

  as true for purposes of Defendants’ Motion, Plaintiffs have

  failed to state a constitutional violation for warrantless entry.

  Plaintiffs’ Second Amended Complaint alleges that Hyer threatened

  to injure his housemates and neighbors, held numerous weapons

  including a knife and a bow and arrow during the incident, and

  made both menacing and suicidal threats.         Plaintiffs have not

  stated a plausible claim for warrantless entry based on such

  allegations.    Andison v. Clark Cnty., 2016 WL 150182, *4 (W.D.

  Wash. Jan. 13, 2016) (warrantless entry claim was baseless where

  facts provided that the woman was armed and possibly suicidal);

  Johnson v. City of Bellevue, 2006 WL 223797, *4 (W.D. Wash. Jan.

  30, 2006) (explaining there was no viable warrantless entry claim

  when police entered house because they were told plaintiff was

  distraught and suicidal); Atkins v. Cnty. of Alameda, 2006 WL

  1600651, *5 (N.D. Cal. June 7, 2006).


                                      16
Case 1:19-cv-00586-HG-RT Document 71 Filed 05/27/21 Page 17 of 36   PageID #: 692



        Defendants’ Motion to Dismiss as to Count I for Warrantless

  Entry is GRANTED.

        Plaintiffs’ claim for Warrantless Entry is DISMISSED WITH

  PREJUDICE.


  Count II
  Excessive Force against the Individual Officers


        Defendants do not seek dismissal of Count II for Excessive

  Force in violation of the Fourth Amendment to the United States

  Constitution pursuant to 42 U.S.C. § 1983.         Count II remains

  against the Individual Officers.


  Counts III & IV
  Monell Claims against The City and County of Honolulu


        The only basis for Plaintiffs to bring a Section 1983 claim

  against a municipality is pursuant to Monell v. New York City

  Dep’t of Social Servs., 436 U.S. 658, 691 (1978).

        Plaintiffs have attempted to bring two separate

  Monell claims.

        First, Plaintiffs attempt to allege a Monell claim against

  the Defendant City and County of Honolulu based on failure to

  adequately train the Individual Officers.

        Second, Plaintiffs attempt to allege a Monell claim against

  the Defendant City and County of Honolulu based on a purportedly

  unconstitutional custom, practice, or policy of the Honolulu

  police department.

                                      17
Case 1:19-cv-00586-HG-RT Document 71 Filed 05/27/21 Page 18 of 36   PageID #: 693



        A plaintiff asserting a Monell claim must state sufficiently

  detailed factual allegations “to give fair notice and to enable

  the opposing party to defend itself effectively” and which

  “plausibly suggest an entitled to relief.”         Estate of Mendez v.

  City of Ceres, 390 F.Supp.3d 1189, 1206 (E.D. Cal. June 28, 2019)

  (quoting Starr, 652 F.3d at 1216) (internal citation and

  quotation omitted).     Threadbare allegations are insufficient to

  “unlock the doors of discovery for a plaintiff armed with nothing

  more than conclusions.”      Via v. City of Fairfield, 833 F.Supp.2d

  1189, 1198 (quoting Iqbal, 129 S.Ct. at 1950).

        In the Court’s prior two orders, it explained the standard

  for Plaintiffs to plausibly state a Monell claim against the City

  and County of Honolulu.      Plaintiffs have failed to cure the

  deficiencies cited in the Court’s prior two orders.


     Count III:    for Monell Liability against the City and County
                   of Honolulu for Inadequate Training pursuant to 42
                   U.S.C. § 1983


        A local government entity’s failure to train its employees

  can create Monell liability where the failure to train amounts to

  deliberate indifference to the rights or persons with whom those

  employees are likely to come into contact.         Lee v. City of Los

  Angeles, 250 F.3d, 668, 681 (9th Cir. 2001).         It is only where

  the failure to train reflects a deliberate or conscious choice by

  a municipality that the municipality may be liable.          City of

  Canton, Ohio v. Harris, 489 U.S. 378, 389 (1989).


                                      18
Case 1:19-cv-00586-HG-RT Document 71 Filed 05/27/21 Page 19 of 36   PageID #: 694



        A.   Pleading Standard To State A Monell Claim Based On
             Failure to Train


        A plaintiff seeking to bring a Monell claim based on a

  failure to train must identify a deficiency in a local

  governmental entity’s training program and must allege sufficient

  facts to prove that the deficiency is closely related to the

  ultimate injury.     Lee, 250 F.3d at 681.     A plaintiff must allege

  sufficient facts to demonstrate that the constitutional injury

  would have been avoided had the governmental entity trained its

  employees properly.     Jackson v. Barnes, 749 F.3d 755, 763 (9th

  Cir. 2014); Oviatt by and through Waugh v. Pearce, 954 F.2d 1470,

  1478 (9th Cir. 1992).     This requires showing that the

  municipality was on actual or constructive notice that its

  omission would likely result in a constitutional violation, and

  not that one of its employees was a poor trainer or supervisor.

  Jackson, 749 F.3d at 763.      Mere negligence in training or

  supervision does not give rise to a Monell claim.          Dougherty v.

  City of Covina, 654 F.3d 892, 900 (9th Cir. 2011).

        In addition, a plaintiff must show more than one employee

  was inadequately trained; there must be a widespread practice.

  Ismail v. Freeman, 936 F.Supp.2d 1157, 1164 (C.D. Cal. 2012)

  (citing Marsh v. Cnty. of San Diego, 680 F.3d 1148, 1159 (9th

  Cir. 2012)).

        A pattern of similar constitutional violations by untrained

  employees is generally necessary to demonstrate deliberate


                                      19
Case 1:19-cv-00586-HG-RT Document 71 Filed 05/27/21 Page 20 of 36   PageID #: 695



  indifference for failure to train.        Connick v. Thompson, 563 U.S.

  51, 62 (2011).    There are various methods to plead a pattern or

  practice claim.    Courts have explained that pleading statistics

  about unconstitutional excessive force complaints or pleading

  examples of successful excessive force lawsuits filed before the

  incident are sufficient to put the municipality on notice of

  constitutional violations.      Id. at 71-72; Bagley v. City of

  Sunnyvale, 2017 WL 5068567, *6 (N.D. Cal. Nov. 3, 2017).

        Without notice that a course of training is deficient in a

  particular respect, decisionmakers cannot be said to have

  deliberately chosen a training program that will cause violations

  of constitutional rights.      Connick, 563 U.S. at 71-72.


        B.    There Are Insufficient Allegations To Plausibly State A
              Monell Claim Based On Failure To Train


        This is the third complaint where Plaintiffs have attempted

  to state a Monell claim against the City and County of Honolulu

  for failure to train the Individual Officers.         Once again,

  Plaintiffs have included no information on the actual training

  provided by the City and County of Honolulu to the officers named

  in the complaint.

        A plaintiff asserting a Monell claim based on failure to

  train must identify how the municipality’s training was

  inadequate and how the inadequate training represents municipal

  policy.    Long v. Cnty. of Los Angeles, 442 F.3d 1178, 1186 (9th

  Cir. 2006).    Plaintiffs’ conclusory allegations that the training

                                      20
Case 1:19-cv-00586-HG-RT Document 71 Filed 05/27/21 Page 21 of 36   PageID #: 696



  was inadequate are insufficient to state a claim.          Plaintiffs do

  not allege how the City and County failed to train its officers,

  what topics were not covered in the training, how the training

  was deficient, or how the inadequate training caused the

  constitutional violation alleged.        Sanders v. City of National

  City, 2020 WL 6361932, *3-*4 (S.D. Cal. Oct. 29, 2020).

        Plaintiffs make general, conclusory allegations that the

  City and County of Honolulu did not adequately train its police

  officers.    (Second Amended Complaint at ¶¶ 174-78, ECF No. 55).

  Such threadbare allegations are insufficient to state a Monell

  claim against the City and County of Honolulu.          Merely alleging

  that the defendants acted with deliberate indifference is

  conclusory and insufficient.       Herd v. Cnty. of San Bernardino,

  311 F.Supp.3d 1157, 1168-69 (C.D. Cal. 2018).

        Plaintiffs have not alleged any information about the City

  and County of Honolulu previously investigating, disciplining, or

  reprimanding the Individual Officers in this case.          There are

  also no allegations or any specific information that would have

  placed the City and County of Honolulu itself on notice as to the

  inadequacy of its training program for the Honolulu police

  department or the individual officers named here.          See AE ex rel

  Hernandez, 666 F.3d at 637.

        Defendants’ Motion to Dismiss Count III for Monell liability

  based on a failure to adequately train is GRANTED.

        Plaintiffs have already been given two chances to amend


                                      21
Case 1:19-cv-00586-HG-RT Document 71 Filed 05/27/21 Page 22 of 36   PageID #: 697



  their complaint to state a Monell claim for failure to train

  claim.      Further amendment would be futile.

        Count III for Monell liability against the Defendant City

  and County of Honolulu for failure to train is DISMISSED WITH

  PREJUDICE.


        Count IV: for Monell Liability against the City and County
                  of Honolulu for Unconstitutional Custom, Practice,
                  or Policy pursuant to 42 U.S.C. § 1983;


        A plaintiff may assert a Monell claim for municipal

  liability by demonstrating that an official policy, custom, or

  pattern on the part of the municipality was the actionable cause

  of the claimed injury.      Tsao v. Desert Palace, Inc., 698 F.3d

  1128, 1143 (9th Cir. 2012) (quoting Harper v. City of Los

  Angeles, 533 F.3d 1010, 1022 (9th Cir. 2008) (quotation marks

  omitted)).


        A.      Pleading Standard To State A Monell Claim Based On An
                Unconstitutional Custom Or Policy


        To bring a claim based on an unconstitutional policy or

  custom, there must be sufficient allegations that:

        (1)     the plaintiff was deprived of a constitutional right;

        (2)     the municipality had a policy;

        (3)     the policy amounted to deliberate indifference to the
                plaintiff’s constitutional right; and,

        (4)     the policy was the moving force behind the
                constitutional violation.

        Mabe v. San Bernadino Cnty., Dep’t of Pub. Soc. Servs., 237

                                      22
Case 1:19-cv-00586-HG-RT Document 71 Filed 05/27/21 Page 23 of 36   PageID #: 698



  F.3d 1101, 1110-11 (9th Cir. 2001).

         The policy may be one of action or inaction if it amounts to

  a failure to protect constitutional rights, but the policy of

  inaction must be the result of a conscious or deliberate choice

  made from various alternatives.       Lee, 250 F.3d at 681.

         Courts generally require a plaintiff to plead multiple

  incidents of alleged violations in order to allow a Monell claim

  based on policy, practice, or custom to proceed.          Bagley, 2017 WL

  5068567, *5.      Liability for improper custom may not be predicated

  on isolated or sporadic incidents, but it must be founded upon

  practices of sufficient duration, frequency, and consistency that

  the conduct has become a traditional method of carrying out

  policy.      Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996),

  modified on other grounds in Navarro v. Block, 250 F.3d 729 (9th

  Cir. 2001); see also Christie v. Iopa, 176 F.3d 1231, 1235 (9th

  Cir. 1999).

         The existence of a policy of inaction, without more, is

  insufficient to trigger Monell liability.         Canton, 489 U.S. at

  389.    In order to identify the relevant policy, the plaintiff

  must provide sufficient allegations:

         (1)    showing a longstanding practice or custom which
                constitutes the standard operating procedure of the
                local government entity;

         (2)    showing that the decision-making official was, as a
                matter of state law, a final policymaking authority
                whose edicts or acts may fairly be said to represent
                the official policy in the area of decision; or,

         (3)    showing that an official with final policymaking

                                      23
Case 1:19-cv-00586-HG-RT Document 71 Filed 05/27/21 Page 24 of 36   PageID #: 699



              authority either delegated that authority to, or
              ratified the decision of, a subordinate.

        Menotti v. City of Seattle, 409 F.3d 1113, 1147 (9th Cir.

  2005).

        A plaintiff must provide sufficient allegations to

  demonstrate that the policy evidences a deliberate indifference

  to plaintiff’s constitutional rights.        Canton, 489 U.S. at 389.

  A plaintiff must demonstrate that a municipal decision reflects

  deliberate indifference to the risk that a violation of a

  particular constitutional right will follow the decision.            Bd. of

  Cnty. Comm’rs of Bryan Cnty. v. Brown, 520 U.S. 397, 411 (1997).

        A plaintiff must also demonstrate that the policy is the

  moving force behind the ultimate injury.         Oviatt, 954 F.2d at

  1478.    The identified deficiency in the policy must be closely

  related to the injury in order for a policy to be a moving force

  behind the deprivation of a constitutional right.          Long, 442 F.3d

  at 1190.    A plaintiff must establish that the injury would have

  been avoided if the proper policies had been implemented.            Id.

        The Ninth Circuit Court of Appeals has made clear that

  Monell claims may not simply recite the elements of a cause of

  action, but they must contain sufficient allegations of

  underlying facts to give fair notice and to enable the opposing

  party to effectively defend itself.        AE ex rel. Hernandez, 666

  F.3d at 637.    The plaintiff must also identify the particular

  policy or custom that caused the constitutional violation without

  resorting to conclusory statements.        Osuna v. Cnty. of

                                      24
Case 1:19-cv-00586-HG-RT Document 71 Filed 05/27/21 Page 25 of 36   PageID #: 700



  Stanislaus, 392 F.Supp.3d 1162, 1174 (E.D. Cal. 2019).


        B.    There Are Insufficient Allegations To Plausibly State A
              Monell Claim Based On An Unconstitutional Custom,
              Practice, Or Policy


        Plaintiffs appear to claim that the City and County of

  Honolulu had a policy, practice, or custom of using excessive

  force on people with mental illness.

        Plaintiffs do not assert that it is an official written

  policy of the department, but they claim it is a common practice

  or custom.    Plaintiffs attempt to cite other incidents in order

  to establish the basis for it being a practice or custom.            The

  Second Amended Complaint, however, fails to adequately allege a

  “pattern of constitutional violations” such that the Defendant

  City and County of Honolulu was deliberately indifferent.

  Rosales v. Cnty. of San Diego,           F.Supp.3d.   , 2021 WL 37723,

  *21 (S.D. Cal. Jan. 5, 2021) (explaining that unsupported

  allegations that police officers have been involved in incidents

  where suspects have died is insufficient to plead a failure to

  train claim).

        Plaintiffs have cited to nine incidents where they allege

  police used excessive force.       (Second Amended Complaint at ¶

  188b., ECF No. 55).     Of the nine incidents, five of the incidents

  took place after the incident with Hyer.         Rosales, 2021 WL 37723,

  at *21.    Incidents that took place after June 2018 cannot have

  provided the City and County of Honolulu with notice as to the


                                      25
Case 1:19-cv-00586-HG-RT Document 71 Filed 05/27/21 Page 26 of 36    PageID #: 701



  custom or practice. Tabayoyon v. City of Vacaville, 2021 WL

  107232, *4 (E.D. Cal. Jan. 11, 2021).

        One of the cited incidents is irrelevant to the analysis

  because it occurred nine years prior to June 2018 and is too far

  removed in time to be relevant.       Bagley, 2017 WL 5068567, at *6.

        Another of the cited incidents involved a person named Kyle

  Thomas, who is not alleged to be a mentally ill person and is not

  relevant to Plaintiffs’ pattern or practice theory.          Id.

        Of the remaining two incidents, neither of the facts alleged

  demonstrate persistent and widespread constitutional violations

  of excessive force on the mentally ill.        Rather, each incident is

  described as uses of force by police against those who used or

  threatened imminent deadly force upon an officer.2

        Plaintiffs do not cite to any unconstitutional excessive

  force cases involving the mentally ill that would have put the

  City and County of Honolulu on notice that it was deliberately

  indifferent to the training of its officers.

        Here, Plaintiffs have not pled statistics about

  unconstitutional excessive force complaints or pled examples of



        2
         Plaintiffs only cite to two incidents involving mentally
  ill persons prior to the June 2018 incident with Hyer: “(2) the
  January 2018 shooting of Siatuu Tauai, a 51-year-old mentally ill
  man shot and killed after he struck an officer with his vehicle
  during a traffic stop near Kamehameha Shopping Center in
  Honolulu”;... (4) the June 2018 fatal shooting of Renie Cablay, a
  55-year-old mentally ill Waipahu man waving a knife at police in
  the doorway of his home. He had been previously involved in a
  2017 standoff with police.” (Second Amended Complaint at ¶ 188b,
  ECF No. 55).

                                      26
Case 1:19-cv-00586-HG-RT Document 71 Filed 05/27/21 Page 27 of 36    PageID #: 702



  successful excessive force lawsuits filed before the incident.

  Connick, 563 U.S. at 71-72; Bagley, 2017 WL 506567, at *6.

  Plaintiffs have not cited to a single case where the Honolulu

  Police Department or any Individual Defendant Officer was found

  to have committed a constitutional violations for excessive

  force.

        The Second Amended Complaint does not allege the type of

  violation of federal rights that would be a highly predictable

  consequence of inadequate training.        Long, 442 F.3d at 1186-87.

  Rather, the Second Amended Complaint alleges that there was a

  policy for dealing with mentally ill persons adopted by the City

  and County of Honolulu.      (Second Amended Complaint at ¶¶ 90, 201-

  02, ECF No. 55).     While Plaintiffs argue that the individual

  officers did not comply with the policy or did not properly

  discharge their duties, such allegations do not support a

  Monell claim against the City and County of Honolulu.             The

  allegations are solely relevant to Plaintiffs’ excessive force

  claims, as stated in Count II, against the Individual Officers.

        Here, there are no facts pled to demonstrate a policy,

  practice, or custom adopted by the City and County of Honolulu

  that caused the alleged injury in this case.         Plaintiffs have not

  plausibly alleged sufficient facts to support a pattern or

  practice as the moving force behind the alleged unconstitutional

  harm in this case.     Brown, 520 U.S. at 404.

        Defendants’ Motion to Dismiss Count IV for Monell liability


                                      27
Case 1:19-cv-00586-HG-RT Document 71 Filed 05/27/21 Page 28 of 36   PageID #: 703



  for an alleged unconstitutional policy, practice, or custom is

  GRANTED.

         Plaintiffs have already been given two chances to amend

  their complaint to state a Monell claim for unconstitutional

  policy, practice or custom.      Further amendment would be futile.

         Count IV for Monell liability against the Defendant City and

  County of Honolulu is DISMISSED WITH PREJUDICE.


  Count V:

  Title II of the Americans With Disabilities Act of 1990 (“ADA”),
  42 U.S.C. § 12101, et seq. against the City and County of
  Honolulu


         Plaintiffs assert Hyer was diagnosed with Post-Traumatic

  Stress Disorder and suffered from mental illness, which

  Plaintiffs assert constitute a qualified disability for purposes

  of bringing a claim pursuant to the Americans With Disabilities

  Act.

         Title II of the Americans With Disabilities Act of 1990

  (“ADA”) prohibits a public entity from discriminating against any

  “qualified individual with a disability.”         Sheehan v. City and

  Cnty. of San Francisco, (Sheehan I), 743 F.3d 1211, 1231 (9th

  Cir.) cert. granted sub nom., 135 S.Ct. 702 (2014), and rev’d in

  part, cert. dismissed in part sub nom.        City and Cnty. of San

  Francisco, (Sheehan II), 135 S.Ct. 1765, 1778 (2015).

         To state a claim pursuant to Title II of the ADA, a

  plaintiff must show:


                                      28
Case 1:19-cv-00586-HG-RT Document 71 Filed 05/27/21 Page 29 of 36   PageID #: 704



        (1)   he is an individual with a disability;

        (2)   he was excluded from participation in or otherwise
              discriminated against with regard to the public
              entity’s services, programs, or activities; and,

        (3)   such exclusion or discrimination was by reason of his
              disability.

        Lovell v. Chandler, 303 F.3d 1039, 1052 (9th Cir. 2002).

        The Ninth Circuit Court of Appeals has determined that Title

  II of the ADA applies to law enforcement investigations and

  arrests.    Sheehan I, 743 F.3d at 1232.

        There are multiple allegations as to Hyer’s mental illness

  and what the officers did or did not do with respect to Hyer.

  Factual issues raised by Plaintiffs’ claims include whether Hyer

  was a qualified individual pursuant to the ADA and whether he

  posed a direct threat to the health and safety of others.

  Lookabill v. City of Vancouver, 2015 WL 4623938, *8-*9 (W.D.

  Wash. Aug. 3, 2015); Weinreich v. Los Angeles Cnty. Metro.

  Transp. Auth., 114 F.3d 976, 978-79 (9th Cir. 1997); 28 C.F.R. §

  35.104; 28 C.F.R. § 35.139(b).3


        3
         28 C.F.R. § 35.104 defines “direct threat” as a
  significant risk to the health or safety of others that cannot be
  eliminated by a modification of policies, practices, or
  procedures, or by the provision of auxiliary aids or services as
  provided in 35.139.

       28 C.F.R. § 35.139(b) provides that “[i]n determining
  whether an individual poses a direct threat to the health and
  safety of others, a public entity must make an individualized
  assessment, based on reasonable judgment that relies on current
  medical knowledge or on the best available objective evidence, to
  ascertain: the nature, duration, and severity of the risk; the
  probability that the potential injury will actually occur; and
  whether reasonable modifications of policies, practices, or

                                      29
Case 1:19-cv-00586-HG-RT Document 71 Filed 05/27/21 Page 30 of 36   PageID #: 705



        These questions are questions of fact for trial and cannot

  be resolved on a motion to dismiss.        Barnett v. Cnty. of Los

  Angeles, 2021 WL 826413, *7-*8 (C.D. Cal. Mar. 4, 2021); Vos v.

  City of Newport Beach, 2020 WL 4333656, *7 (C.D. Cal. June 8,

  2020).

        Defendants’ Motion to Dismiss Count V for violations of

  Title II of the ADA is DENIED.


  Count VI:
  Negligent Training against The City and County of Honolulu

  Count VII:
  Negligent Supervision against The City and County of Honolulu


        Pursuant to Hawaii law, before a plaintiff can establish a

  claim for negligent training or negligent supervision, the

  plaintiff must provide sufficient allegations that the employer

  knew or should have known of the necessity and opportunity for

  exercising such control.      Otani v. City & Cnty. of Haw., 126

  F.Supp.2d 1299, 1308 (D. Haw. 1998).

        The key to any claim for negligent training or supervision

  is foreseeability.      If an employer has not been put on notice of

  the necessity for exercising a greater degree of supervision over

  a particular employee, the employer cannot be held liable as a

  matter of law.    Id.   If an employer has not been put on notice of

  the necessity for training, the employer cannot be held liable as



  procedures or the provision of auxiliary aids will mitigate the
  risk.

                                      30
Case 1:19-cv-00586-HG-RT Document 71 Filed 05/27/21 Page 31 of 36    PageID #: 706



  a matter of law.     Hyun Ju Park v. City and Cnty. of Honolulu, 292

  F.Supp.3d 1080, 1102 (D. Haw. 2018).

        The Second Amended Complaint fails to sufficiently state a

  claim for either negligent training or negligent supervision

  because there are no allegations as to foreseeability.            The

  complaint must identify the basis for the City and County to have

  been put on notice as to a particular employee who caused

  Plaintiffs’ purported injury.       The complaint must set forth the

  factual basis for the need for the City and County of Honolulu to

  have exercised greater control over the particular employee or to

  have trained a particular employee differently.          General

  allegations that the City and County of Honolulu should have

  exercised greater control over all of its police officers or

  should have provided more training are insufficient to state a

  negligent training or supervision claim.         Hollandsworth v. City

  and Cnty. of Honolulu, 440 F.Supp.3d 1163, 1181-82 (D. Haw.

  2020).

        As previously stated in two prior orders, Plaintiffs still

  must set forth how the City and County of Honolulu was put on

  notice as to each individual officer it claims was negligently

  trained or supervised.      The Second Amended Complaint merely

  states that the “City negligently trained Nobriga, Silva, and

  Torres insofar as they were not adequately and properly trained

  on the properly [sic] handling of mentally ill individuals.”

  (Second Amended Complaint at ¶ 213, ECF No. 55).


                                      31
Case 1:19-cv-00586-HG-RT Document 71 Filed 05/27/21 Page 32 of 36   PageID #: 707



        Plaintiffs’ conclusory and vague allegations fail to

  plausibly state a negligent training or negligent supervision

  claim.   Hollandsworth, 440 F.Supp.3d at 1181-82.

        There are no allegations in the Second Amended Complaint

  concerning the training provided to the individual police

  officers involved in this case.       There are also no allegations as

  to why the training was deficient and how it led a particular

  officer to cause any of the individual Plaintiffs’ injury.

        Plaintiffs have not sufficiently alleged the basis that

  would put the City and County of Honolulu on notice for a need to

  exercise a greater degree of supervision over the particular

  individual Defendant Officers.       There are no facts as to what

  supervision was required as to a particular officer and why such

  supervision would have prevented the alleged harm to Plaintiffs.

  Hyun Ju Park, 292 F.Supp.3d at 1102.

        Defendants’ Motion to Dismiss Count VI for Negligent

  Training and Count VII for Negligent Supervision is GRANTED.

        Plaintiffs have already been given two chances to amend

  their complaint to state negligent training and supervision

  causes of action.     Further amendment would be futile.

        Count VI for Negligent Training and Count VII for Negligent

  Supervision are DISMISSED WITH PREJUDICE.


  COUNTS VIII-XIII:
  Hawaii State Law Tort Claims against All Defendants

  Conditional Privilege As To The Individual Officers For
  Plaintiffs’ Hawaii State Law Claims

                                      32
Case 1:19-cv-00586-HG-RT Document 71 Filed 05/27/21 Page 33 of 36   PageID #: 708




        Hawaii law provides non-judicial government officials with

  conditional privilege for tortious actions made in the

  performance of their public duties.        Towse v. State of Hawaii,

  647 P.2d 696, 702 (Haw. 1982); Kaahu v. Randall, Civ. No.

  14-00266 HG-RLP, 2018 WL 472996, *12 (D. Haw. Jan. 18, 2018).

  The privilege shields officials from liability unless a plaintiff

  can establish that the official’s conduct was motivated by actual

  malice.   Griego v. Cnty. of Maui, Civ. No. 15-00122 SOM-KJM, 2017

  WL 1173912, *22 (D. Haw. Mar. 29, 2017).         Hawaii law provides

  that when there is clear and convincing evidence that the

  government official acted with actual malice, and not by an

  otherwise proper purpose, “the cloak of immunity is lost and the

  official must defend the suit the same as any other defendant.”

  Id. (internal citation omitted).

        Actual malice is defined in its “ordinary and usual sense.”

  Awakuni v. Awana, 165 P.3d 1027, 1042 (Haw. 2007).          The Hawaii

  Supreme Court in Awakuni utilized Black’s Law Dictionary

  definitions of “maliciousness” and “malice” as follows: (1)

  “substantially certain to cause injury and without just cause or

  excuse”; (2) “the intent, without justification or excuse, to

  commit a wrongful act, reckless disregard of the law or of a

  person’s legal rights”; and (3) “ill will; wickedness of heart.”

  Id. (quoting Black’s Law Dictionary 976 (8th ed. 2004)).            Courts

  have explained that a plaintiff can state a negligence claim

  against a non-judicial official only if the plaintiff has

                                      33
Case 1:19-cv-00586-HG-RT Document 71 Filed 05/27/21 Page 34 of 36   PageID #: 709



  adequately alleged that the official recklessly disregarded the

  law or the plaintiff’s legal rights.         Cornel v. Hawaii, Civ. No.

  19-00236 JMS-RT, 2020 WL 3271934, *4 (D. Haw. June 17, 2020).

        Plaintiffs have alleged specific facts asserting Defendants

  Nobriga, Silva, and Torres recklessly disregarded the law and

  Hyer’s legal rights.     (Second Amended Complaint at ¶¶ 250-252,

  ECF No. 55).

        The question of whether the individual officers did in fact

  recklessly disregard the law and Hyer’s rights and whether the

  officers were otherwise motivated by malice or acted without a

  legitimate purpose are questions for trial.         Awakuni, 165 P.3d at

  1042.

        Defendants’ Motion to Dismiss Counts VIII-XIII based on

  conditional privilege is DENIED.


                                  CONCLUSION


        Defendants City and County of Honolulu, Paul V. Nobriga,

  Wayne Silva, and Malo B. Torres’s Motion For Partial Dismissal Of

  The Second Amended Complaint (ECF No. 58) is GRANTED, IN PART,

  AND DENIED, IN PART.



  The Following Claims Are DISMISSED WITH PREJUDICE:

  Count I:         Warrantless Entry violations of the Fourth
                   Amendment to the United States Constitution,
                   pursuant to 42 U.S.C. § 1983 against the
                   Individual Officers;



                                      34
Case 1:19-cv-00586-HG-RT Document 71 Filed 05/27/21 Page 35 of 36   PageID #: 710



  Count III:       Monell Liability for Inadequate Training pursuant
                   to 42 U.S.C. § 1983 against the City and County of
                   Honolulu;

  Count IV:        Monell Liability for Unconstitutional Custom,
                   Practice, or Policy pursuant to 42 U.S.C. § 1983
                   against the City and County of Honolulu;

  Count VI:        Negligent Training pursuant to Hawaii state law
                   against the City and County of Honolulu;

  Count VII:       Negligent Supervision pursuant to Hawaii state law
                   against the City and County of Honolulu;


  The Following Claims In The Second Amended Complaint Remain:

  Count II:        Excessive Force violations of the Fourth Amendment
                   to the United States Constitution, pursuant to 42
                   U.S.C. § 1983 against the Individual Officers;

  Count V:         Violations of Title II of the Americans With
                   Disabilities Act of 1990 (“ADA”), 42 U.S.C. §
                   12101, et seq. against the City and County of
                   Honolulu;

  Count VIII:      Wrongful Death pursuant to Hawaii state law
                   against all Defendants;

  Count IX:        Negligence pursuant to Hawaii state law against
                   all Defendants;

  Count X:         Gross Negligence pursuant to Hawaii state law
                   against all Defendants;

  Count XI:        Intentional Infliction of Emotional Distress
                   pursuant to Hawaii state law against all
                   Defendants;

  Count XII:       Negligent Infliction of Emotional Distress
                   pursuant to Hawaii state law against all
                   Defendants;

  Count XIII:      Loss of Love, Support, and/or Consortium pursuant
                   to Hawaii state law against all Defendants.




                                      35
Case 1:19-cv-00586-HG-RT Document 71 Filed 05/27/21 Page 36 of 36   PageID #: 711



        IT IS SO ORDERED.

        DATED: May 27, 2021, Honolulu, Hawaii.




  Steven A. Hyer, Individually and as Personal Representative of
  The Estate of Steven K. Hyer; Cassi H. Hyer; Theresa L. Chang v.
  City and County of Honolulu; Paul V. Nobriga, in his individual
  capacity; Wayne Silva, in his individual capacity; Malo B.
  Torres, in his individual capacity; Civil No. 19-00586 HG-RT;
  ORDER GRANTING, IN PART, AND DENYING, IN PART, DEFENDANTS CITY
  AND COUNTY OF HONOLULU, PAUL V. NOBRIGA, WAYNE SILVA, AND MALO B.
  TORRES’S MOTION FOR PARTIAL DISMISSAL OF THE SECOND AMENDED
  COMPLAINT (ECF No. 58)
                                  36
